TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00288-CV




Sterling Truck Corporation and Ford Motor Company, Appellants 

v.

Motor Vehicle Board of the Texas Department of Transportation and
Metro Ford Truck Sales, Inc., Appellees




DIRECT APPEAL FROM THE MOTOR VEHICLE BOARD OF THE
TEXAS DEPARTMENT OF TRANSPORTATION




O R D E R


                        The parties to this direct appeal have filed a joint motion requesting that, during the
pendency of this appeal, this Court maintain in effect a stipulated confidentiality order entered by
the Motor Vehicle Board’s hearings examiner on March 22, 2004
                        We grant the motion.  The terms of the stipulated confidentiality order entered by the
Board on March 22, 2004, will remain in effect during this appeal.  A copy of that order is attached
as an appendix to this order.
                        It is ordered April 7, 2006.
 
                                                                                                                                                                                                                                    Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear